Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The appeal must be dismissed. The true construction is that the sureties must justify before a County Judge—when that is the officer selected—of the county in which the suit is. Any other construction, if. it did not render the main provisions of the statute practically inoperative, would lead to very onerous and embarrassing results. We think the natural construction of the language of the three hundred and fifty-fifth section of the Practice Act leads to this conclusion.
Ordered accordingly.